Citation Nr: 0704419	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-20 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
nervous condition with blackouts, and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
irritable bowel syndrome, and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	The Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2002 and June 2003 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Washington, DC, which reopened the veteran's 
claim for service connection for a nervous condition with 
blackouts and denied the claim on the merits, and reopened 
the veteran's claim for service connection for irritable 
bowel syndrome and denied the claim on the merits.  The 
veteran's claim is under the jurisdiction of the RO in 
Louisville, Kentucky.

Although the rating decision on appeal reopened the veteran's 
claims, regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  


FINDINGS OF FACT

1.  In May 1978, the RO denied the veteran's claims for 
service connection for a nervous disorder with blackouts and 
a stomach disorder.  The veteran did not perfect an appeal 
from this decision.

2.  Evidence submitted subsequent to the May 1978 RO decision 
is not cumulative of evidence previously of record, the 
evidence bears directly and substantially on the veteran's 
claims for service connection, and the evidence is so 
significant that it must be considered to fairly decide the 
merits of the claims.

3.  A nervous condition with blackouts was not shown in 
service, nor is there medical evidence of a current 
psychiatric disability. 
  
4.  Irritable bowel syndrome was not shown in service, nor is 
there medical evidence of a current disability.


CONCLUSIONS OF LAW

1.  The May 1978 RO rating decision that denied service 
connection for a nervous condition with blackouts and a 
stomach disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.201, 20.302 (2006).

2.  New and material evidence has been received, and the 
claims for service connection for a nervous condition with 
blackouts and a stomach disorder are reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  A chronic nervous condition with blackouts was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110 (West 2002); 38 C.F.R. § 3.303 (2006).

4.  Irritable bowel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Petition to reopen claims

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement (NOD) 
with the decision, and the decision becomes final if an 
appeal is not perfected within the allowed time period.  
38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, 
and 20.302(a).  

The veteran first filed claims for service connection for a 
stomach disorder and a nervous condition with blackouts in 
December 1976.  The February 1978 Board decision denied 
service connection for these conditions because there was no 
evidence of the treatment of these conditions during military 
service.  Subsequent to the February 1978 Board decision, the 
May 1978 RO decision denied service connection for these 
claims for failure to present a new factual basis for service 
connection.  The veteran did not appeal the May 1978 RO 
decision.  No correspondence was received from him within the 
appeal period.  Therefore, the May 1978 RO decision is final. 

In June 2001, the RO received the veteran's claim to reopen.  
In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The Board notes that the standard for new and material 
evidence was recently amended.  See 38 C.F.R. § 3.156(a) 
(2004).  However, that amendment applies only to claims to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  Since the claim was received 
before that date, the law in effect when the claim was filed 
is applicable.  That is the standard discussed above.

The evidence received subsequent to May 1978 is presumed 
credible for the purposes of reopening a claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  

As noted above, the May 1978 RO decision denied service 
connection finding that there was no evidence that the 
veteran was treated for a stomach disorder or nervous 
condition with blackouts during military service.  Since that 
decision, additional evidence received by the RO includes 
treatment records from the Jackson Purchase Medical Center, 
treatment records from Lourdes Dialysis of Mayfield, 
treatment records from the Pinelake Medical Center and lay 
statements from the veteran's siblings.  

The medical evidence submitted since the May 1978 RO decision 
is new in that it was not previously of record.  It is 
necessary, therefore, to decide if this evidence is material.  
To be material, it must be (a) relevant in that it bears 
directly and substantially on the matter under consideration, 
and (b) so significant, either by itself or with other 
evidence, that it must be considered in order to fairly 
decide the claim.  See 38 C.F.R. § 3.156(a).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In this case, material evidence has been received in that the 
additional evidence now shows that the veteran was diagnosed 
with a psychiatric disorder in 1986.  The November 1986 
private treatment note from the Pinelake Medical Center 
indicates that the veteran was diagnosed with an anxiety 
disorder with possible depression.  The evidence also 
includes four lay statements from the veteran's siblings 
dated in October 2002 which indicate that the veteran was 
treated at the Army hospital at Fort Hood, Texas, for nerves 
and stomach problems in 1951 and was treated for these 
conditions after he was discharged from service.  The new 
evidence at least "contribute[s] to a more complete picture 
of the circumstances surrounding the origin" of the 
veteran's purported psychiatric and stomach conditions, to 
include the issue of whether he, in fact, experienced the 
onset of a psychiatric disorder or stomach condition during 
his period of military service.  The additional evidence is 
sufficiently significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

Accordingly, the Board finds that the evidence received 
subsequent to May 1978 RO decision is new and material and 
serves to reopen the veteran's claims.  The Board can, at 
this point, consider the veteran's claims on the evidence of 
record, as the RO also reopened the claims and considered it 
on the merits in the June 2003 RO decision and the May 2004 
statement of the case (SOC).  

II. Service connection 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran claims that he experienced a nervous condition 
with blackouts and irritable bowel syndrome during his period 
of military service.  He also claims that he was treated for 
one month at the military hospital at Fort Hood, Texas for 
these conditions in 1951.

The veteran's service medical records are unavailable due to 
a fire.  Attempts to rebuild the file from other sources were 
only partially successful.  The Board notes that VA was able 
to obtain the veteran's DD Form 214 and the sick reports from 
the veteran's unit from December 15, 1950, to August 29, 
1951, from the National Personnel Records Center.  Both of 
these documents have been associated with the veteran's 
claims file. While the November 2002 letter from the National 
Personnel Records Center provided copies of pertinent sick 
reports from the veteran's unit from December 15, 1950, to 
August 29, 1951, these reports do not verify that the veteran 
was diagnosed with a chronic disorder during service nor do 
they indicate why the veteran reported to sick call.  
Although a May 1951 sick call report indicates that the 
veteran was admitted to a hospital, this record does not 
indicate why the veteran was hospitalized.   

The appellant's service medical records are not obtainable, 
and it is presumed that they were destroyed in a fire at the 
National Personnel Records Center in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  Further, there is 
no adverse presumption of service connection as a result of 
the loss of these records.  Cromer v. Nicholson, 455 F.3d 
1346 (Fed. Cir. 2006).  There is, however, an expanded duty 
to assist the veteran in obtaining evidence from alternate or 
collateral sources.  Id.  

Here the crucial inquiry is whether the veteran has a current 
disability.  The Board concludes that he does not.

The veteran's post-service medical records for treatment over 
the past 20+ years have been obtained.  A December 1976 
medical statement by Dr. Roach indicated that the veteran was 
found "to get real nervous", but the veteran was not 
actually diagnosed with a psychiatric disorder until November 
1986.  A private medical treatment note from the Pinelake 
Medical Center dated November 1986 indicates that the veteran 
was diagnosed with anxiety disorder with possible depression.  
Subsequent treatment notes from the Pinelake Medical Center 
indicate that in November 1994 the veteran experienced grief 
reaction over the death of his wife, in June 1995 he was 
still experiencing grief and depression over the death of his 
wife, and in November 1995 the veteran requested a mild nerve 
tablet for nervousness.  In addition, while the veteran was 
diagnosed with irritable bowel syndrome in the December 1976 
statement by Dr. Roach.

However, the veteran's numerous post-service medical records 
do not show diagnosis of a psychiatric disorder after 1986 or 
any complaints after November 1995.  The veteran's post-
service treatment records are also negative for complaints, 
findings, or the diagnosis of irritable bowel syndrome after 
December 1976.  In fact, many of the medical records show 
denials of any medical history relevant to the claims at 
hand, and none of the recent medical evidence shows a history 
of diagnosis of either of these conditions.  Consequently, 
the Board finds that the veteran does not have a current 
disability.  

The Board notes that in certain circumstances lay evidence 
could be indicative of the presence of a medical condition.  
In this case, the veteran has merely filed a claim for 
compensation.  He has never detailed in any of the statements 
in support of his claim that he currently has any symptoms of 
the claimed conditions or receives any treatment for them; he 
merely reiterates his allegation that he was treated for 
these conditions more than 50 years ago in service.  Even the 
statements from his siblings do not contain allegations of 
current symptomatology; they also recount the veteran's 
alleged history of in-service treatment.  Therefore, not only 
are the medical records for at least the past 10 years 
negative for a nervous condition and at least the last 30 
years negative for a bowel disorder, but there are also no 
lay statements at to current symptoms.  Even if the Board 
were to infer from the mere fact that the veteran filed a 
claim that he has symptoms from these disorders, the fact is 
that his extensive medical records show denials of any 
pertinent symptoms or history, which would outweigh any 
claims he might make now of continuity of symptoms. See, 
e.g., December 1999 record from Dr. Eric Scowden 
("PSYCHOLOGY: No history of anxiety or depression.").  
Credibility is an adjudicative, not a medical determination.  
The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).    

In sum, there are no available service medical records that 
show the presence of a chronic disability during service.  
Medical records dated after service do not show the presence 
of irritable bowel syndrome or a psychiatric disorder until 
decades after military service.  In addition, there is no 
evidence - medical or lay - that the veteran is suffering 
from a current disability related to his claims.  Without a 
current disability, there can be no service connection.  
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  
Thus, the preponderance of the evidence is against the 
claims, the benefit-of-the- doubt doctrine is inapplicable, 
and the claims must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

III. Veterans Claims Assistance Act

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to initial adjudication of the veteran's claim, a 
letter dated August 2002 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the RO's August 2002 letter did not specifically tell the 
claimant to provide any relevant evidence in his possession, 
nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence.  
First, the 2002 letter informed the veteran that additional 
information or evidence was needed to support his claim and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The August 2002 letter advised the veteran 
that VA will make reasonable efforts to help him in getting 
evidence necessary to support his claim.  The letter also 
advised the veteran that VA would help him to obtain medical 
records, employment records, or records from other Federal 
agencies.  However, the letter explained that the veteran 
must give VA enough information about these records so that 
VA can request them from the person or agency that has them.  
In addition, the letter indicated that it was still the 
veteran's responsibility to support his claim with 
appropriate evidence.  Moreover, there was no allegation from 
the claimant that he has any evidence in his possession that 
is needed for a full and fair adjudication of his claim. 
  
As the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Also, since 
the claims were ultimately reopened and considered by the RO 
on the merits in 2003, no special notification is needed on 
what evidence is necessary to reopen the claims. 

The claimant has not alleged that VA failed to comply with 
the notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.
  
The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records were found 
unavailable, due to a fire, but VA attempted to obtain the 
records of medical treatment in service from the National 
Personnel Records Center (NPRC).  However, as noted above, 
these records could not be obtained.  In addition, VA's 
attempts to verify the veteran's purported in-service 
injuries through other sources have been unsuccessful.  The 
veteran's private medical treatment records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant has at no time referenced 
any other outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.  

The Board concludes an examination is not needed in this case 
because there is no evidence indicating the veteran currently 
suffers from symptoms associated with the claimed conditions 
or has otherwise been diagnosed with the claimed conditions 
in recent years.  As discussed in more detail above, the 
latest medical evidence showing complaints of a psychiatric 
disorder were more than 10 years ago and the latest medical 
evidence showing diagnosis of irritable bowel disorder was 
over 30 years ago.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

New and material evidence to reopen claims for service 
connection for a nervous condition with blackouts and 
irritable bowel syndrome has been received.

Entitlement to service connection for a nervous condition 
with blackouts is denied.

Entitlement to service connection for irritable bowel 
syndrome is denied.


_____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


